DETAILED ACTION
Examiner’s Note
For further clarity of the record the instant disclosure (SN16740412) is a Continuous-In-Part (CIP) application of SN14997322.  Claims 1, 3-4, and 12 of SN16740412 are more particularly directed to a paddle wheel apparatus and its method of use.  The paddle wheel apparatus is powered by a rotary engine.  As such, Claims 1, 3-4, and 12 are supported by the paddle wheel description in the specification found at pp. 103-109 and depicted in Figs. 40-44.  The rotary engine used in the paddle wheel apparatus is described previously in the specification at pp. 1-102 and depicted in Figs. 1-40.  As the claimed paddle wheel apparatus features of Claims 1, 3-4, and 12 constitute the improvement, Claims 1, 3-4, and 12 are afforded the date of January 11, 2020 for prior art purposes which is the filing date of instant CIP application of SN16740412 (and was previously described in paragraph #3 of the Non-Final Office Action having notification date of October 5, 2020).   

Specification
The amendments to the specification are acceptable (pp. 3-5 of Applicant’s reply filed on February 8, 2021).

The Examiner notes that the locations indicated for the amendments to paragraphs of the specification in Applicant's reply filed on February 8, 2021 (pp. 3-5 of Applicant’s reply filed on February 8, 2021) do not match the paragraph locations in the 
			first specification amendment starting at the top of p. 3 of Applicant's reply should read "Page 104, line 18 to Page 105, line 8" to replace "Page 103, lines 4-24" as described, 
			second specification amendment starting at the bottom of p. 3 of Applicant's reply should read "Page 105, line 20 to Page 106, line 7" to replace "Page 104, lines 5-21" as described, and 
			third specification amendment starting at the lower middle of p. 4 of Applicant's reply should read "Page 106, line 9 to Page 107, line 3" to replace "Page 104, line 23 to page 105, line 17" as described.


Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on February 8, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the objections to the drawings,
			(ii) the objections to the specification,
 			(ii) the objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicant’s arguments are persuasive in that Applicant has incorporated the previously allowed subject matter (paragraph #16 of the Non-Final Office Action having notification date of October 5, 2020) of dependent Claim 2 in to independent Claim 1 and the previously allowed subject matter of dependent Claim 13 in to Claim 12 (pp. 20 and 21 of Applicant’s reply filed on February 8, 2021).   
	This application is now in condition for allowance.


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative Kevin Hazen (Reg. No. #53,006) in a phone interview conducted on February 11, 2021. 

Applicant as further agreed to amend the specification as follows:   
		p. 104, line 24:  “Referring now to Fig. 41,” should be 
			--  Referring now to Fig. 1 and Fig. 41,  --

Applicant has further agreed to amend the claims as follows:        
	a)  Claim 12, line 13:  “said paddle board forward” should be 
		--  said paddle board forward; [[
	
	b) Claim 12, line 23:  “to said out surface” should be
		--  to said outer [[


			a channel, said pin element moveable along [[

--  4. (Currently Amended)  The apparatus of Claim 1, said guide component of said racetrack element further comprising: 
			a roller, said roller configured to roll in a longitudinal path of a [[of said racetrack element.  --

Allowable Subject Matter
Claims 1, 3-4, and 12 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Thursday February 11, 2021
/Mary Davis/Primary Examiner, Art Unit 3746